Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed January 25, 2021 has been entered.
Claims 2-3, 11, 18-24, 29-30 and 33-34 are cancelled.
Claims 1, 4-10, 12-17, 25-28, 31-32 and 35-40 are pending.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on June 2, 2020 is acknowledged.  
Claims 7, 25-28, 31-32 and 35-40 are withdrawn as drawn to non-elected inventions.
Claims 1, 4-6, 8-10 and 12-17 are drawn to the elected invention and are examined on the merits.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8-10 and 12-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 4-6, 8-10 and 12-17 are indefinite in the recitation of “an assembly of heterologous regulatory element segments”, given that it is unclear what heterologous is intended to mean.  The specification defines “heterologous” as being from a different species or if from the same species, then 
Claims 1, 4-6, 8-10 and 12-17 are indefinite in the recitation of “unique expression pattern”.  The specification defines “unique expression pattern” as differing in the specific tissue or sub-tissue expression pattern from another regulatory element (at page 5).  Therefore, “unique”, with regard to an expression pattern, is a relative term that can only be determined by comparison to another regulatory element, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 4-5 and 8-10 are indefinite in the recitation of “parent regulatory element”, given that is unclear what would constitute a “parent regulatory element”, and how that would be differentiated from any other regulatory element.  Therefore, the metes and bounds of the claimed invention cannot be determined.
Claim 8 recites the limitation "parent" in claim 1.  There is insufficient antecedent basis for this limitation in the claim on which it depends.
Applicants’ arguments filed January 25, 2021 have been fully considered but they are not persuasive.  Applicants argue that all of the terms are explicitly defined in the specification, asserting that “heterologous” is defined, “unique expression pattern” means different than specific expression patterns, and “segment” and “parent segment” refer to fragments of a native “parent regulatory element”.  And regarding the use of “parent” in claim 8, applicants assert that the inclusion of “each” before “parent” relates to each segment in the hybrid element of claim 1 producing particular patterns that are not ubiquitous in the root.
The Examiner maintains that the rejection is to the recitation of “heterologous” in the entire phrase “an assembly of heterologous regulatory element segments”, not to just the word “heterologous”, as stated in the rejection.  And “unique expression pattern” remains indefinite, since it is a relative term, and no point of comparison has been set forth in the claim, as stated in the rejection.
In addition, the Examiner maintains that the metes and bounds of “segment” and “parent segment” cannot be determined, and the use of “parent” in claim 8 still lacks antecedent basis, as stated in the rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8-10 and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  THIS IS A NEW MATTER REJECTION.
The claims, as newly amended, recite that the heterologous regulatory element segments are “plant-derived”.  However, the specification, as originally filed, does not recite “plant-derived regulatory element segments” or the concept thereof.  The claims must be amended to delete the new matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8-10 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirsch et al (US PGPub 2014/0208455).
The claims are drawn to a hybrid regulatory element comprising an assembly of plant-derived heterologous regulatory element segments that produce a unique tissue expression pattern, including at least 3 or at least four parent regulatory elements, and wherein the tissue expression pattern is in root, or wherein the hybrid regulatory element produces a ubiquitous root expression pattern and each parent regulatory element produces regional or sub-regional root expression or aerial expression.  Claims are also drawn to a hybrid regulatory element that comprises more than one copy of the same segment, or the segments come from more than one species.  And claims are drawn to a hybrid 
Kirsch et al teach a hybrid regulatory element comprising an assembly of heterologous regulatory element segments that produce a unique tissue expression pattern, including at least 3, or at least four parent regulatory elements, and wherein the tissue expression pattern is in root (see Figure 8, at least), and wherein the hybrid regulatory element produces root expression pattern or aerial expression (see Figure 8, at least).  Kirsch et al also teach a hybrid regulatory element that comprises more than one copy of the same segment, including tetramers (see Figure 8, at least), or the segments come from more than one species (see paragraph [0033], at least).  And Kirsch et al teach said hybrid regulatory element in a DNA construct, and linked to a polynucleotide of interest, and in an expression cassette, and in a host cell, and in a transgenic plant (see paragraphs [0146-0150], at least)

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662